SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 22, 2014 Banner Corporation (Exact name of registrant as specified in its charter) Washington 0-26584 91-1691604 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10 S. First Avenue, Walla Walla, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code)(509) 527-3636 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 22, 2014, Banner Corporation issued its earnings release for the quarter ended and year December 31, 2013.A copy of the earnings release is furnished herewith as Exhibit 99.1, which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release of Banner Corporation dated January 22, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BANNER CORPORATION Date: January 29, 2014 By: /s/Lloyd W. Baker Lloyd W. Baker Executive Vice President and Chief Financial Officer
